PER CURIAM.
Appellants have requested reversal of the Department of Labor and Employment Security’s final order and remand to the Division of Administrative Hearings for further proceedings. The appellee has agreed, stating that the appellants are entitled to a hearing before the Division of Administrative Hearings on their challenge to the Department’s action. We choose to treat the appellee’s response as a confession of error. The final order is reversed and this cause is remanded to the Division of Administrative Hearings for further proceedings.
BARFIELD and KAHN, JJ., and SHIVERS, Senior Judge, concur.